Motion by the respondent, Alvin Dorfman, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court on June 18, 1958. By decision and order on motion of this Court dated March 4, 1999, the respondent was suspended from the practice of law pursuant to Judiciary Law § 90 (4) (f) as a result of his conviction of serious crime, his motion to set aside the automatic suspension was denied, a temporary stay was vacated, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him, and the issues raised in the proceeding were referred to Alfred Besunder, Esq., as Special Referee to hear and report. By opinion and order of this Court dated February 28, 2000, the respondent was disbarred, effective immediately (see Matter of Dorfman, 265 AD2d 16 [2000]). By decision and order on motion of this Court dated December 30, 2003, the respondent’s motion for reconsideration of the opinion and order dated February 28, 2000, and upon reconsideration, reducing the sanction imposed to the time that he had already been out of practice, and reinstating him to the practice of law, was denied. By decision and order on motion of this Court dated February 1, 2008, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, including but not limited to, the status of any open legal cases or fee disputes and the source of the income reported on his tax returns. Upon the papers submitted in support of the motion *776and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Alvin Dorfman is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Alvin Dorfman to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Fisher and Santucci, JJ., concur.